Watts, J.
Opinion by It was alleged, in effect, by appellants that Fleming and Jackson were partners in the matter of driving and selling the horses for John H. Stith. This partnership was denied by Jackson, under oath, and the issue of partnership thus formed was presented to the jury by the charge of the court. From the record, it appears to have been one of several material questions in the case.
Upon the trial, the appellant offered to read, as evidence, the deposition of Fleming, which tended to establish the partnership as alleged. The introduction of this evidence, so far as it tended to establish the partnership, was objected to by appellees on the ground that the existence of a partnership could not -be established by the testimony of one of the partners. This objection was sustained by the court, and testimony excluded. The statute then in force provided that “ In the courts in this State there shall be no exclusion of any witness on account of color, nor in any civil action because he is a party to, or interested in, the issue tried.” The *350only exception to this rule named in the statute is as to cases wherein the judgments might he rendered against executors, administrators or guardians; then neither is allowed to testify against the other, as to any transaction with, or statement by, the testator, intestate, or ward, unless called to testify by the opposite party, or required to do so by the court.
On the ground of public policy, the courts held that neither the husband nor wife were competent witnesses in their own behalf in suits for divorce. But no authority is shown to the effect that a partner is not competent to testify, either in favor of or against the interest of the partnership or any of its members. And we are unable to perceive, upon the ground of the public policy, why the partnership could not be established by the testimony of one of the partners.
In excluding the evidence, the' court erred, but as there is no statement of facts in the record, we are not able to determine the effect of that error.
Justice Bell, in delivering the opinion of the court in Blackwell v. Patton, 23 Texas, 674, said: “The parties have not seen proper to bring us a statement of facts, and we cannot know, from the record, whether the ruling of the court excluding the evidence of defendant, as stated in the bill of exceptions, was a matter of any consequence or not.”"
While the issue of partnership would appear from the record to be a material one, still it does not necessarily appear that appellant was injured by the ruling of the court in excluding the evidence, for that is not the sole issue in the case to which evidence might'have been adduced that would have precluded a recovery by the appellant.
In the case of Fulgham v. Brady, 23 Texas, 64, the court, in effect, held that parties desiring to have the action of the court reviewed in admitting or rejecting evidence, must prepare and send up a statement of facts, showing the relevancy and importance of the error complained of.
Under the pleading in this case, evidence might have been adduced under other issues that would have precluded a recovery by appellant. That being true, we would not be authorized in reviewing the judgment, when the appellant had failed to place us i-i jo-session the facts proven, and by which we could have determined whether or not he had been injured by the erroneous ruling of the court.
*351The rule is, that when there is a statement of facts in the record, from which it is doubtful whether the party complaining had or not been injured by an erroneous ruling of the court in excluding evidence, the judgment will be reversed. While in the absence of a statement of facts, to authorize a reversal upon that ground, it. must manifestly appear from the record that he was injured by such ruling.
We are of opinion that the judgment of the court below ought to be affirmed.